       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 1 of 12




                          COMM ONWE ALTH OF MASSACHUSETTS

PLYM OUTH, SS.                                        SUPERIOR COURT DEPARTMEN T
                                                      BROCKTON DIVISION
                                                      DOCKE TNO:

MICHAEL GRAND E,                      )
     Plaintiff,                       )
                                      )
VS.                                   )
                                      )
WILLIAM R. HALL and                   )
JOAN BLACK,                           )
     Defendant.                       )

                                          COMPLAINT

                                            PARTIES

        1.     The Plaintiff, Michael Grande ("Grande"), is a natural person with a usual place

of residence in Carver, Plymouth County, Massachusetts. Grande was previously known as

Michael Milian, but legally changed his name in 2015.

        2.     The Defendant, William R. Hall ("Hall"), is a natural person with a usual place of

residence in Biddeford, Maine.

       3.      The Defendant, Joan Black ("Black"), is a natural person with a usual place of

residence in Biddeford, Maine.

                                             FACTS

       4.      Grande and Hall formed a partnership, along with Michael A. Vietro ("Vietro"),

on October 1, 1997, for Corvette Mike- New England.

       5.      As terms of the partnership, Grande was to contribute $100.00, work full-time for

Corvette Mike, and receive a salary of $1,300.00 per week; Hall was to invest $50,000.00 and

share his business and technical expertise on a part-time basis; and Vietro was to invest




                                                 1
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 2 of 12




$50,000.00, allow unlimited use of the name "Corvette Mike", and assist with advertising and

automobile business on a part-time basis.

        6.         The partnership agreement also provided that no partner shall lend or advance

money to the partnership without prior approval of all partners. Any such loan shall not be

regarded as an increase in the lending partner's capital or entitle such partner to any increased

share of the partnership's profits.

        7.         On June 18, 1999, the partnership formed into Corvette Mike/New England, LLC

("Corvette Mike") with Grande, Hall, and Vietro as Managers.

        8.         On August 26, 2002, Vietro resigned as a Manager of Corvette Mike due to his

differences with Hall. Hall was supposed to supply the line of credit for Corvette Mike, but

failed to do so.

        9.         Mark Liddell ("Liddell") became a Manager of Corvette Mike in 2003.

        10.        On April 25, 2003, Grande, Hall, and Liddell formed Vett LLC ("Vett").

        11.        The purpose of Vett was, and continues to be, to own the real estate where

Corvette Mike conducts its business, so that Vett is the landlord and Corvette Mike is the tenant.

        12.        In 2004, Liddell resigned as Manager of both, Corvette Mike and Vett, and

Kramer became a Manager in both corporations.

        13.        In approximately January 2008, a revolving credit loan was given to Vett and

Corvette Mike of $600,000.00 from Hall, Kramer, and Grande. The loan had an interest rate of

8.0% per annum.

       14.     On October 12, 2010, Kramer resigned as Manager ofVett and Corvette Mike.

       15.     In December 2013, Black made a loan to Corvette Mike for $100,000.00 with an

interest rate of 7.0% per annum.



                                                   2
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 3 of 12




         16.     From January 2014 to January 2, 2019, Corvette Mike paid Black a total of

$130,209.91, resulting in an overpayment of$8,274.28.

         17.     On or about December 1, 2016, a revolving credit note ("Revolving Credit Note")

was entered for $600,000.00 with Hall and Black lending the money to Corvette Mike. The loan

had an interest rate of 7.0% per annum.

        18.     The Revolving Credit Note provides for quarterly interest payments to the lender,

but does not specify amounts payable to Hall and amounts payable to Black.

        19.     Corvette Mike routinely paid the interest payments to Hall; however, there were

times when Hall requested the payments be delayed allegedly for tax purposes.

        20.     Since the formation of Corvette Mike, Grande worked full-time at Corvette Mike.

He has worked, and continues to work, seven days per week. He conducts sales meetings with

the employees, reviews inventory, attends auctions, networks with car dealerships, searches for

inventory through websites, maintains the building, and manages the marketing for the business.

        21.     Hall filed the tax returns for the businesses for several years.

        22.     Upon information and belief, the proper tax forms, such as 1099's and Kl 's were

not distributed or filed.

        23.     Since 1997, Grande's wife, Gail Grande ("Gail"), provided bookkeeping services

to Corvette Mike and Vett. She has been responsible for completing the paperwork for each sale,

financing contracts, insurance binders, accounts receivable, payroll, licenses, and business

insurance. She also submitted the corporate filings until Hall declared that he would complete

the corporate filings.

       24.      Gail has used QuickBooks as the financing program to balance the companies'

bank statements and manage the profit and loss statements.



                                                  3
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 4 of 12




        25.     Even though Gail was responsible for issuing payments, Hall would routinely

make journal entries into the financial books for Corvette Mike and Yett without any documents

supporting the entries.

        26.     For example, on November 4, 2003, Hall converted a loan made by Corvette

Mike to Yett in the amount of $21,000.00 to capital contribution made by Hall.

        27.     Hall would create loan accounts through journal entries, and then make payments

to himself from the loans. On or about December 4, 2008, Hall wrote a payment of $20,000.00

to himself from such a loan.

        28.     Hall would routinely tell Gail to write checks payable to Black or Hall and tell her

that it was for tax purposes.

        29.    There have been several payments made to Hall between 2008 and 2018 that were

taken from a loan account without any explanation as to the basis for the payments.

        30.    Throughout the years, Hall came into the business office after Gail left and

removed the companies' documents, such as lease agreements, tax returns, and invoices. To

date, Hall is in possession of all of the corporate documents.

        31.    Hall would also go into the QuickBooks program and condense the information

when Gail was not present. This resulted in transactions and information being deleted.

       32.     Even though Grande was supposed to be receiving performance bonuses through

Corvette Mike based on 20% of the profit at the end of each year, Hall told Grande that it would

be more beneficial for Grande to take the bonus through Vett. As a result, money from Corvette

Mike was routinely transferred to Yett, so that it appeared that Yett had a surplus. This surplus

was then divided equally between Grande and Hall.




                                                 4
         Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 5 of 12




         33.    On January 2, 2009, Hall made a journal entry showing a year-end payment to

Grande that was supposed to be a performance bonus, but was reclassified to a loan account.

         34.    There were times when Grande received a bonus from Corvette Mike, but instead

of it coming out of the proceeds at the end of the year, the bonus was taken out of Grande's

equity by a journal entry made by Hall.

         35.    In 2014, Vett refinanced the mortgage on the property being leased by Corvette

Mike and received payment of$492,973.75 from the refinancing. $400,000.00 was given to

Corvette Mike to help with expenses. Hall and Grande each received a payment of$25,000.00.

There is no record of the remaining $42,973.75.

         36.    In 2017, Vett sold the property where Corvette Mike was located and purchased

property at a new location. The former location was sold for $1,800,000.00 with a payoff

amount of $1,524,247.12. The new location was purchased for $830,000.00. $160,000.00 from

the proceeds of the sale were invested in the purchase of the new location. There are no records

regarding the remaining $115,752.90 from the sale proceeds.

         3 7.   The 2017 lease agreement between Vett and Corvette Mike provides for Corvette

Mike to pay $7,500.00 per month; however, Corvette Mike has always paid Vett $10,000.00 per

month.

         38.    Since 2015, Corvette Mike has paid an additional $208.53 per month to Vert.

         39.    The mortgage payment for the property owned by Vett is $3,610.91 per month.

         40.    In approximately March 2020, Hall wanted to lay off all of the employees and

have him and Grande stop taking paychecks. However, Grande continued to maintain Corvette

Mike as a service provider and ultimately brought in more than $7,000,000.00 in revenue.




                                                5
        Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 6 of 12




        41.     Despite the fact that the Black loan of December 2013 was paid in full as of

January 2, 2019, Hall requested that a payment of$100,000.00 be paid to Black in June 2020 to

pay the Black loan in full.

        42.     In September 2020, Corvette Mike made a payment of $300,000.00 that was

broken down into one payment to Black of $100,000.00 and one payment of $200,000.00 to

Hall.

                                 COUNT I- FRAUD BY HALL

        43.    Plaintiff restates and realleges the averments contained in Paragraphs 1 through

42 and incorporates same by reference herein.

        44.    Defendant Hall made false statements and misrepresentations to Plaintiff, as set

out above, regarding his investments and loans to Corvette Mike and Vett.

        45.    Plaintiff reasonably relied to his detriment on Defendant Hall's false statements

and misrepresentations. As the intended, direct and proximate result thereof, he suffered and

continues to suffer harm for which Defendant Hall is liable.

        WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

William R. Hall, together with interest and costs of this action.

                               COUNT II - FRAUD BY BLACK

        46.    Plaintiff restates and realleges the averments contained in Paragraphs 1 through

45 and incorporates same by reference herein.

        4 7.   Defendant Black made false statements and misrepresentations to Plaintiff, as set

out above, regarding her investments and loans to Corvette Mike and Vett.




                                                 6
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 7 of 12




        48.     Plaintiff reasonably relied to his detriment on Defendant Black's false statements

and misrepresentations. As the intended, direct and proximate result thereof, he suffered and

continues to suffer harm for which Defendant Black is liable.

        WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

Joan Black, together with interest and costs of this action.

                     COUNT III - BREACH OF CONTRACT BY HALL

        49.     The Plaintiff restates and realleges the averments contained in Paragraphs 1

through 48 and incorporates same by reference herein.

        50.     On or about October 1, 1997, the Parties entered into a partnership agreement to

for the formation of Corvette Mike - New England.

        51.    On or about June 18, 1999, the Parties formed Corvette Mike/New England, LLC.

        52.    On or about April 25, 2003, the Parties formed Vett LLC.

        53.    Defendant Hall breached the partnership agreement and the terms of the

corporations by falsifying the financial records of both Corvette Mike and Vert resulting in Hall

receiving monies that should have been paid to Plaintiff.

       54.     Plaintiff has been harmed as a result of Defendant's breach of contract in an

amount to be determined at trial.

       WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

William R. Hall, together with interest and costs of this action.

                 COUNT IV -BREACH OF FIDUCIARY DUTY BY HALL

       55.     The Plaintiff restates and realleges the averments contained in Paragraphs 1

through 54 and incorporates same by reference herein.




                                                 7
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 8 of 12




        56.     On or about October 1, 1997, the Parties entered into a partnership agreement to

for the formation of Corvette Mike - New England.

        57.     On or about June 18, 1999, the Parties formed Corvette Mike/New England, LLC.

        58.     On or about April 25, 2003, the Parties formed Vett LLC.

        59.     As equal partners and/or shareholders in Corvette Mike and Vett, Defendant Hall

owed a fiduciary duty to Plaintiff.

        60.     Defendant Hall intentionally falsified financial records of Corvette Mike and Vett,

resulting in him receiving monies that should have been paid to Plaintiff or retained by the

corporations.

        61.     As a result of Hall's deceptive actions, Plaintiff has been harmed in an amount to

be determined at trial.

        WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

William R. Hall, together with interest and costs of this action.

                            COUNT V-CONVERSION BY HALL

        62.     Plaintiff restates and realleges the averments contained in Paragraphs 1 through

61 and incorporates same by reference herein.

        63.     Defendant Hall intentionally and/or wrongfully falsified the financial records, as

set out above, regarding his investments and loans to Corvette Mike and Vett.

       64.      As a result of the falsified financial records, Defendant Hall obtained payments of

monies that were not lawfully his.

       WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

William R. Hall, together with interest and costs of this action.




                                                 8
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 9 of 12




                           COUNT VI- CONVERSION BY BLACK

        65.     Plaintiff restates and realleges the averments contained in Paragraphs 1 through

64 and incorporates same by reference herein.

        66.     Defendant Black intentionally and/or wrongfully falsified financial records, as set

out above, regarding her investments and loans to Corvette Mike and Vett.

        67.    As a result of the falsified financial records, Defendant Black obtained payments

of monies that were not lawfully hers.

        WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

Joan Black, together with interest and costs of this action.

                       COUNT VII-CIVIL CONSPIRACY BY HALL

        68.    Plaintiff restates and realleges the averments contained in Paragraphs 1 through

67 and incorporates same by reference herein.

       69.     Defendant Hall, with the assistance of Defendant Black, intentionally falsified the

financial records regarding his investments and loans to Corvette Mike and Vett in an effort to

unlawfully receive payments.

       70.     As a result of the Defendants' actions, they did in fact unlawfully receive

payments of $372,922.91 that should have been payable to Plaintiff.

       WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

William R. Hall, together with interest and costs of this action.

                      COUNT VII-CIVIL CONSPIRACY BY BLACK

       71. Plaintiff restates and realleges the averments contained in Paragraphs 1 through 70

and incorporates same by reference herein.




                                                 9
       Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 10 of 12




        72.     Defendant Black, with the assistance of Defendant Hall, intentionally falsified the

 financial records regarding her investments and loans to Corvette Mike and Yett in an effort to

 unlawfully receive payments.

        73.     As a result of the Defendants' actions, they did in fact unlawfully receive

payments of $372,922.91 that should have been payable to Plaintiff.

        WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

Joan Black, together with interest and costs of this action.

                      COUNT IX- UNJUST ENRICHMENT BY HALL

        74.     Plaintiff restates and realleges the averments contained in Paragraphs 1 through

73 and incorporates same by reference herein.

        75.    Hall has been unjustly enriched by receiving the payments from Corvette Mike

and Yett that were not lawfully his.

        76.    Payments received by Hall should have been paid to Plaintiff and/or retained by

the corporations.

        WHEREFORE, the Plaintiff, Michael Grande, demands judgment against the Defendant,

William R. Hall, together with interest and costs of this action.

                     COUNT X - UNJUST ENRICHMENT BY BLACK

        77.    Plaintiff restates and realleges the averments contained in Paragraphs 1 through

7 6 and incorporates same by reference herein.

       78.     Black has been unjustly enriched by receiving the payments from Corvette Mike

and Yett that were not lawfully hers.

       79.     Payments received by Black should have been paid to Plaintiff and/or retained by

the corporations.



                                                 IO
      Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 11 of 12




        WHE RE FORE , the Plaintiff, Michael Grande, demands judgm ent against the Defendant,

Joan Black, together with interest and costs of this action.




                                                      Michael Grande,
                                                      By His Attorneys,
                                                                  -~~-            ~-.


                                                         5?
                                                      Dara
                                                             f
                                                       Reserve,
                                                                A-    Es4.
                                                      BBO#: 635767
                                                      dave@rmlawma.com
                                                      Stacey Klein Verde, Esq.
                                                      B.B.0. # 662917
                                                      stacey@rmlawma.com
                                                      Reservitz McCluskey, P.C.
                                                      1325 Belmont Street
                                                      Brockton, MA 02301
                                                      (508)588-5010
Dated: February 9, 2021




                                                 11
      Case 1:21-cv-10524-LTS Document 1-3 Filed 03/26/21 Page 12 of 12




                          COMM ONWEALTH OF MASSACHUSETT S

PLYMOUTH, SS.                                         SUPERIOR COUR T DEPAR TMENT
                                                      BROCKTON DIVISION
                                                      DOCKE TNO:

MICHAE L GRA ND E,                    )
     Plaintiff,                       )
                                      )
VS.                                   )
                                      )
WILLIAM R. HA LL and                  )
JOAN BLACK,                           )
     Defendant.                       )

                                          JURY CLAIM

       The Plaintiff hereby claims a trial by jury.

                                                      Michael Grande,
                                                      By His Attorneys,

                                                       1a
                                                      24£<
                                                        4-77
                                                      .waErno Ee.,
                                                      BBO#: 635767
                                                      dave@rmlawma.com
                                                      Stacey Klein Verde, Esq.
                                                      B.B.O. # 662917
                                                      stacey@rmlawma.com
                                                      Reservitz McCluskey
                                                      1325 Belmont Street
                                                      Brockton, MA 02301
                                                      (508)588-5010
Dated: February 9, 2021
